Citation Nr: 0004981	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for residuals of left 
thumb injury.

3.  Entitlement to service connection for residuals of right 
shoulder injury.

4.  Whether new and material has been submitted sufficient to 
reopen the veteran's claim of entitlement to service 
connection for headaches.

5.  Entitlement to an evaluation in excess of 10 percent for 
tender scar, right inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from March 1953 to February 
1955.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Medical evidence of a nexus between post-service 
hemorrhoids and the veteran's period of service has not been 
submitted.

2.  Medical evidence of a nexus between post-service 
laceration of the left thumb and the veteran's period of 
service has not been submitted.

3.  Medical evidence of a nexus between post-service 
residuals of an injury to the right shoulder and the 
veteran's period of service has not been submitted. 

4.  Entitlement to service connection for headaches was 
denied in a rating decision dated in December 1959; no appeal 
was perfected therefrom.

5.  Evidence the veteran has submitted since the RO's 
December 1959 rating decision consists of an August 1997 VA 
report that contains complaints of continued headaches and 
reports of past medical history of headaches. 

6.  The veteran's residual scar, post-operative right 
inguinal hernia is well-healed, but productive of some 
tenderness.
CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for residuals of a laceration to the left thumb is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for residuals of an injury to the right shoulder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Evidence received since the RO's December 1959 rating 
decision that denied service connection for headaches is not 
new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

5.  The December 1959 rating decision that denied service 
connection for the veteran's headaches may not be reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a) 
(1999).

6.  The schedular criteria for an evaluation in excess of 10 
percent for residual scar, post-operative right inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that service connection for 
residual scar, right inguinal hernia was granted in a rating 
decision dated in December 1959 based on medical findings of 
right inguinal hernia and herniorrhaphy in April 1954 while 
in service, as is reported in the veteran's service medical 
records.  The RO assigned a zero percent evaluation effective 
from July 31, 1959.  Also included in the service medical 
records are clinical records for treatment of migraine 
headaches.  The veteran reported an incident in childhood of 
a head injury.  Records dated in 1953 reflect complaints of 
ongoing headaches, blackouts, and dizziness.  In a record 
dated in September 1953, the examiner noted migraine 
headaches with a strong psychogenic element.  Pre-induction, 
induction, and separation examinations conducted in February 
1952, March 1953, and February 1955 respectively were silent 
for any pertinent findings, notations, or past medical 
history.  

At the time of the 1959 rating, in pertinent part, the RO 
also denied entitlement to service connection for headaches 
based on a lack of clinical findings of headaches during the 
prior VA examination dated in November 1959.  That rating was 
not appealed.  During the 1959 examination, the examiner 
noted complaints of stomach pain, back troubles, and 
headaches.  Other than observations related to the veteran's 
post-operative scar, all findings were normal.  

In VA outpatient record dated in September 1964, the veteran 
was treated for hemorrhoids.  He reported a history of rectal 
bleeding for one month.  VA records dated in September 1964 
also reflect on going treatment related to the veteran's 
inguinal hernia repair.  In a rating decision dated in April 
1965, the RO increased the evaluation of the veteran's 
residual scar, post-operative right inguinal hernia repair 
from zero percent to 10 percent, effective September 16, 
1964.  Clinical findings during a September 1965 VA 
examination revealed essentially nothing different from the 
prior examination with respect to the veteran's post-
operative residuals.

In a Board decision dated in February 1967, the Board 
determined that there was no evidence to substantiate an 
evaluation greater than 10 percent for the veteran's post-
operative scar residuals from his right inguinal hernia 
repair.  In subsequent rating decisions, the RO continued the 
10 percent rating.  VA clinical records extending from 1966 
to 1970 reveal ongoing treatment related to post 
herniorrhaphy.  A report from VA examination dated in 
December 1975 revealed a well-healed scar with no recurrence.  
The veteran also claimed loss of use of organ due to the 
hernia repair; in a rating decision dated in January 1976, 
the RO indicated that such disability was not found.  

In VA outpatient records dated in November 1976, the veteran 
reported a history of hemorrhoids since 1954.  An assessment 
of prolapsed infected hemorrhoids was rendered at that time.  
In another clinical record also dated in November 1976, the 
veteran reported a 20-year history of hemorrhoids.  

In VA clinical records dated in October 1979, the veteran was 
treated for status post right shoulder injury due to a fall 
several weeks prior to treatment.  A diagnosis of tendinitis 
was rendered.  A subsequent VA outpatient record dated in May 
1980 is indicative of continued treatment of the right 
shoulder.  In a private clinical progress record dated in 
October 1983, the veteran was seen for laceration of the left 
thumb and wrist.  

In VA outpatient record dated in January 1994, the veteran 
dislocated his right shoulder and reported a 30-year history 
of right shoulder disability.  In VA medical records dated in 
March 1996, the veteran was treated for frozen right 
shoulder.  In VA record dated in October 1996, the veteran 
was treated for internal hemorrhoids.  

In November 1996, the veteran had a recurrence of right 
inguinal hernia and underwent general surgery.  VA outpatient 
records dated in December 1996, the veteran complained of 
severe hemorrhoids and exacerbations of residuals from his 
right inguinal hernia.  In VA medical records dated in 
January 1997, the veteran was treated for right groin pain 
related to his post-operative right inguinal hernia.  Also in 
January 1997, the veteran underwent a Ferguson 
hemorrhoidectomy and rectal biopsy.  In February 1997, the 
veteran was seen for recurrent right shoulder dislocation and 
reported a 10-year history of that problem.  

During VA examination dated in August 1997, the veteran 
reported complaints of headaches since the 1980s with no 
history of migraines.  He also complained of frequent 
dislocations of his right shoulder.  As to the right 
shoulder, the veteran reported an injury in service in 1954, 
for which he reportedly was treated.  Examination of the 
shoulder revealed a frozen shoulder.  With respect to the 
veteran's hemorrhoids and residuals of post-operative right 
inguinal hernia, the impression rendered was history of 
repair with painful scar without evidence of another 
recurrence at that time and history of hemorrhoids with 
surgery on two occasions.  

Analysis

The issues for resolution in this veteran's case are whether 
he is entitled to service connection for his hemorrhoids, 
residuals of an injury to the left thumb, residuals of an 
injury to the right shoulder, whether new and material has 
been submitted so as to permit a reopening of the veteran's 
claim of entitlement to service connection for headaches, and 
whether the veteran is entitled to an evaluation in excess of 
10 percent for the residual scar due to post-operative right 
inguinal hernia.  These matters are analyzed separately 
below.

Service connection 

In well grounded cases, a veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (1999).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) has held that 
there are three basic evidentiary requirements to establish a 
well grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

With respect to the veteran's contentions that he is entitled 
to service connection for his hemorrhoids, the evidence of 
record does not substantiate such assertions.  In essence, 
the veteran in this case has failed to establish a well 
grounded claim in this regard.  Overall, the veteran's 
service medical records are devoid of any pertinent 
notations, complaints, or clinical data.  Moreover, there is 
nothing of record related to a diagnosis of hemorrhoids, 
treatment thereof, or relevant complaints until 1964, nine 
years after separation from service.  Thus, in light of such 
evidence, there is no clinical record of inservice 
incurrence, continuity of symptomatology, or a medical nexus 
so as to relate any post-service hemorrhoids to the veteran's 
period of service.  Caluza at 506.  Therefore, the veteran 
falls short of establishing a well grounded claim on all 
three grounds, and as such, his claim necessarily fails.  
38 U.S.C.A. §§ 1110, 1131.

Moreover, in spite of the veteran's reported long-term 
history of hemorrhoids, there is no evidence of record to 
support that as a lay person, the veteran is competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his reported history of hemorrhoids 
since 1954 and 20-year history of hemorrhoids as he so 
indicated in VA outpatient records dated in November 1976, do 
not constitute competent medical evidence for the purpose of 
establishing a well grounded claim.  Therefore, in this 
respect as well, the veteran's claim must fail.  Overall, 
there is no clinical evidence of record to establish that any 
post-service hemorrhoids relate to the veteran's period of 
service.  Caluza at 506.

The veteran also asserts that he is entitled to service 
connection for residuals of an injury to his left thumb.  
However, the veteran has again failed to establish a well 
grounded claim in that he has not submitted competent 
evidence that any post-service left thumb disability relates 
to his period of service.  In fact, there is no clinical data 
of record pertinent to the veteran's claim until October 
1983, at which time the veteran had an altercation with his 
son that resulted in a laceration to the left thumb and 
wrist.  Otherwise, the record is silent for any pertinent 
findings, notations, or complaints.  In light of the absence 
of evidence to support an inservice injury or disease, 
continuity of symptomatology, and a medical link between 
post-service residuals of a left thumb injury and the 
veteran's period of service, the veteran has not established 
a well grounded claim.  Id.  

Therefore, the Board must deny the veteran's claim of 
entitlement to service connection for residuals of an injury 
to the left thumb for failure to establish a well grounded 
claim.  Overall, the record is silent in service as to any 
pertinent findings, and there is nothing relevant of record 
until the October 1983 record, nearly 30 years after 
separation from service.  Moreover, the veteran has not 
presented evidence that he is qualified, trained, or skilled 
in any way so as to render a medical opinion competent.  
Espiritu v. Derwinski at 492.  Thus, his assertions alone do 
not equate with competent medical evidence so as to establish 
a well grounded claim.  Therefore, the veteran's claim must 
be denied.

Finally, the veteran also asserts that he is entitled to 
service connection based on residuals of an injury to the 
right shoulder.  Although the veteran maintains that he 
injured his right shoulder during service, as noted above, 
the service medical records are silent for any such findings.  
Moreover, evidence of complaints or treatment for the 
veteran's right shoulder do not appear until VA clinical 
records dated in October 1979, when the veteran was treated 
for status post right shoulder injury due to a fall several 
weeks earlier.  Such records date 24 years after separation 
from service.  There are no pertinent clinical data to 
substantiate continuity of symptomatology in the intervening 
period from the time of separation until 1979.  Thus, in this 
respect, the veteran has not established a well grounded 
claim.  Caluza at 506.  

Moreover, in spite of the veteran's contentions of a 30-year 
history of right shoulder disability as noted in VA 
outpatient records dated in January 1994, the veteran's 
claims record does not in any way substantiate such 
assertions.  Overall, there is no competent evidence to link 
the veteran's post-service right shoulder disability to his 
period of service.  Id.  Failure to comply with the statutory 
regulations and pertinent VA law necessarily results in a 
denied claim.  Id; 38 U.S.C.A. §§ 1110, 1131. 

Moreover, even if the veteran's statements were recognized 
for the purpose of establishing a well grounded claim, the 
veteran himself did not report in a consistent manner his 
history of right shoulder disability.  Specifically, in spite 
of the above noted assertions dating the veteran's right 
shoulder injury to his period of service, or close thereto, 
when the veteran was treated in February 1997 for recurrent 
right shoulder dislocation, he then reported a 10-year 
history of recurrent shoulder dislocation.  During VA 
examination dated in August 1997, the veteran reported an 
injury to the right shoulder in service in 1954, for which he 
reportedly was treated. 

Thus, in light of the above evidence of record, the veteran 
has failed to establish a well grounded claim.  In sum, he 
has not submitted the requisite competent evidence of a 
medical link between any post-service right shoulder 
disability and his period of service.  Therefore, in this 
respect, he fails to establish a well grounded claim.  Id.  

New and material evidence

The Board notes that in cases where a claim previously has 
been disallowed, that claim shall be reopened based upon 
presentation of new and material evidence that relates 
directly and substantially to the specific matter under 
consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156; see 
also Thompson v. Derwinski, 1 Vet. App. 251, 253, (1991).  

Unless the Board finds that the veteran has submitted new and 
material evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a veteran seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of his claim of entitlement to service 
connection for headaches.  Specifically, upon review of all 
the evidence of record currently before the Board for 
consideration, the Board finds that the veteran in this case 
has failed to provide new and material evidence directly 
related to his claim of entitlement to service connection for 
headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253.  

As stated above, the veteran's service connection claim for 
headaches was denied in a rating decision dated in December 
1959 based on a lack of competent evidence to support 
disability at that time.  As stated above, the RO considered 
the veteran's service medical records and indicated that the 
veteran was treated in service for headaches, including a 
diagnosis of migraine headaches.  Nonetheless, at the time of 
separation from service, the record was silent for complaints 
or notations related to headaches.  Moreover, other than 
complaints registered during the November 1959 VA 
examination, the record does not reflect related treatment. 

However, the Board notes that subsequent to the December 1959 
rating decision, the veteran in this case has not presented 
any new evidence that bears directly and substantially on the 
determinative issue.  Therefore, the evidence submitted by 
the veteran is insufficient to reopen his service connection 
claim related to headaches.  38 C.F.R. § 3.156(a).  However, 
the Board acknowledges that since the 1959 rating decision, 
the veteran has submitted new evidence in support of his 
claim.  

Specifically, the veteran's claims folder includes an August 
1997 VA report that reflects complaints of headaches 
reportedly ongoing since the 1980s.  However, there was no 
specific diagnosis of headaches during that examination.  
Therefore, although the VA report provided by the veteran 
since the 1959 rating decision is new to the record, in the 
sense that it was not previously a part of the veteran's 
claims folder, the findings, or rather the lack thereof, do 
not impart any actual material evidence that bears directly 
and substantially on his service connection claim for 
headaches.  38 U.S.C.A. 5108; 38 C.F.R. § 3.156; Thompson v. 
Derwinski, 1 Vet. App. 251, 253.

Pursuant to VA law, the veteran must provide evidence that is 
both probative and determinative of the current issue, that 
is, entitlement to service connection for headaches, in order 
to reopen a previously denied claim.  38 C.F.R. § 3.156(a).  
In this particular case, the veteran did not submit evidence 
that bears directly and substantially on his service 
connection claim.  Id.  Overall, this veteran has not 
provided competent evidence of any association between any 
post-service headaches and the migraine headaches document in 
his service medical records.  In sum, the veteran has failed 
to provide competent clinical evidence of a nexus between 
post-service headaches and his period of service.  Therefore, 
he has not submitted the requisite evidence, both probative 
and determinative of the matter at hand.

Thus, upon a review of the veteran's claim in light of all 
the evidence of record, the Board concludes that "new and 
material" evidence has not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As stated above, 
while some of the evidence submitted since the 1959 rating 
decision arguably, is new, to the extent that it was not of 
record previously, the Board concludes that it is neither 
relevant nor probative of the issue at hand.  That is, the 
evidence does not bear directly and substantially on whether 
the veteran's headaches post-service relate to those he 
experienced in service.  Accordingly, the evidence that the 
veteran submitted in an attempt to reopen his claim of 
service connection for headaches is not new and material.

Increased rating

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In light of the veteran's contentions of record, he has 
established a well grounded claim.  Further, although the 
regulations require a review of past medical history of a 
service-connected disability, they do not give past medical 
reports precedence over current examinations.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The veteran's residuals of post-operative right inguinal 
hernia are rated pursuant to the diagnostic code for painful 
and tender scars.  See infra, Diagnostic Code 7804.  The 
rating criteria under Diagnostic Code 7804 provide a maximum 
evaluation of 10 percent for superficial scars, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).

During the most recent VA examination in August 1997, as 
noted above, there was evidence of a painful scar without 
clinical evidence of a recurring inguinal hernia.  See 
Francisco at 55. The evaluation for the veteran's painful 
scar is at the maximum rating under Diagnostic Code 7804.  
Id.  In light of no medical evidence to support recurrence of 
the veteran's inguinal hernia, there is no other diagnostic 
code potentially applicable to the veteran's residual 
disability.  Thus, the current 10 percent rating is 
appropriate in that it more nearly approximates 
symptomatology associated with the veteran's residuals of 
post-operative right inguinal hernia repair.  Id.  Therefore, 
in this regard, the veteran's disability does not warrant an 
evaluation in excess of the current 10 percent.  Id. 


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for residuals of left thumb 
injury is denied.

Entitlement to service connection for residuals of right 
shoulder injury is denied.

New and material has not been submitted sufficient to reopen 
the veteran's claim of entitlement to service connection for 
headaches.

Entitlement to an evaluation in excess of 10 percent for 
tender scar, right inguinal hernia is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

